Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed June 29, 2022 is acknowledged.  Claims 1-3 and 5-8 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s response, the examiner maintains and further clarifies the grounds of rejection set forth in the office action filed January 4, 2022.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabados, US 2009/0242485 (Cabados, of record) in view of Biesheuvel, US 2005/0006289 (Biesheuvel, of record).
Regarding claim 1, Cabados discloses a method for the production of mineral water with a predefined content of mineral elements, from tap water, having a known inadequate content of mineral elements and a known pH, and comprising impurities (abstract, fig. 1, see “tap water”, ¶ 0035), said method comprising:
Eliminating impurities in the tap water to obtain a purified water (see “filter…before water goes through a reverse osmosis unit”, ¶ 0045);
The purified water is at least partially demineralized by selective removal of the minerals (see ¶ 0009 and “reverse osmosis unit”, ¶ 0045);
The demineralized water is remineralized (via REF 20, see “remineralizer”, ¶ 0036) by injection (via REF 22) of a predetermined volume of at least one of a concentrated solution (¶ 0036) comprising at least one mineral element (see “minerals, ¶ 0036) that is lacking to adjust the content to said predefined content;
The remineralized water is collected (via REF 23 upstream of REF 99); and
The production of mineral water is stopped (¶ 0036);
Wherein a determined quantity of water flows continuously (via opening/closing REF 99) and said volume is regularly injected until the water stops flowing (¶ 0034-0036).
Cabados does not explicitly disclose that the volume of concentrated solution is a concentrated solution of a synthetic powder.  However, Biesheuvel discloses methods and means for producing mineral water (abstract, fig. 1) comprising demineralizing water (via reverse osmosis, ¶ 0034) and remineralizing said water (via REF 16, ¶ 0046) with a concentrate comprising a synthetic powder (¶ 0022).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Cabados to include the use of a mineralized powder as described in Biesheuvel since it has been shown that both liquid and powder forms of a remineralization component are effective in providing a remineralized water (Biesheuvel, ¶ 0022).
Regarding claim 2, Cabados (in view of Biesheuvel) discloses a method further comprising adjusting the pH of the mineralized water (¶ 0004, 0037, 0040).
Regarding claim 3, Cabados (in view of Biesheuvel) discloses a method wherein the pH is adjusted prior to remineralization (¶ 0004, where the use of RO adjusts the pH to slightly acidic).
Regarding claim 5, Cabados (in view of Biesheuvel) discloses a method wherein the remineralization step comprises the passage of water on a mineral column (REF 25, fig. 5, ¶ 0040).
Regarding claim 6, Biesheuvel further discloses cooling remineralized water (via abstract, REF 20, ¶ 0023).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabados in view of Biesheuvel as relied upon in the rejections set forth above and in further view of Payton, US 2018/0168164 (Payton, of record).
Regarding claim 7, Cabados (in view of Biesheuvel) does not explicitly disclose that the synthetic powder of mineral salts is at least partially amorphous.  However, Payton discloses the use of synthetic powder of calcium carbonate which has been precipitated, and therefore at least partially amorphous (abstract, ¶ 0074-0076, 0080).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Cabados (in view of Biesheuvel) to provide partially amorphous mineral salts in order to provide for the predictable result of an effective source of calcium carbonate for water treatment applications as taught by Payton.
Regarding claim 8, Payton further discloses using calcium and magnesium carbonates and hydroxides (¶ 0073, 0084).  Although Payton does not disclose a single embodiment using calcium carbonate, magnesium carbonate, calcium hydroxide, and magnesium hydroxide, it would have been obvious to one having ordinary skill in the art to combine equivalents known for the same purpose to produce another composition useful for that same purpose (MPEP 2144.06, Section I).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3 and 5-8 have been fully considered and are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “instant dissolution of a determined quantity of minerals in water that may be only slightly soluble, without such minerals further reprecipitating in the water flow”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, both Cabados and Biesheuvel are concerned with remineralizing demineralized water through the introduction of downstream minerals to a mineral-depleted water.  Both prior art references explicitly disclose remineralizing the water such that a potable mineral water is formed.  As seen above, applicant’s arguments drawn to “instant dissolution” and avoiding “reprecipitation” are moot since such elements are not found in the claims.  The examiner maintains that the prior art discloses a method for the instant production of mineral water, i.e. purified water with added minerals.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As seen in previous correspondence, the examiner is relying on Biesheuvel to disclose that using concentrated solutions or metered powders are equally effective in producing a remineralized water product.  Applicant’s arguments against Biesheuvel fail to take into consideration how Biesheuvel is being applied in the rejections set forth above.  Further arguments against Biesheuvel are moot since the remaining elements of the claim are found in the primary reference as seen above.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “instant production of water without storage”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779